EXHIBIT 10.67

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
THE SECURITIES LAWS OF ANY STATES IN THE UNITED STATES. THESE SECURITIES ARE
SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED
OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES
LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

CONVERTIBLE PROMISSORY NOTE

 

CPN #2018-A1

 

Note Series:   2018A     Date of Note:   March 20, 2018     Principal Amount of
Note:   $15,0000

 

For value received DELTA INTERNATIONAL OIL & GAS, INC., a Delaware corporation
(the “Company”), promises to pay to the undersigned holder or such party’s
assigns (the “Holder”) the principal amount set forth above with simple interest
on the outstanding principal amount at the rate of 6% per annum. Interest shall
commence with the date hereof and shall continue on the outstanding principal
amount until paid in full or converted. Interest shall be computed on the basis
of a year of 365 days for the actual number of days elapsed. All unpaid interest
and principal shall be due and payable the upon request of the Holder on or
after the date which is 3 years from the Date of Note, as listed above (the
“Maturity Date”).

 

1. Basic Terms.

 

(a) Series of Notes. This convertible promissory note (the “Note”) is issued as
part of a series of notes designated by the Note Series above (collectively, the
“Notes”), and having an aggregate principal amount not to exceed $500,000 and
issued on or before December 31, 2018 in a series of multiple closings to
certain persons and entities (collectively, the “Holders”). The Company shall
maintain a ledger of all Holders.

 

(b) Payments. All payments of interest and principal shall be in lawful money of
the United States of America and shall be made pro rata among all Holders. All
payments shall be applied first to accrued interest, and thereafter to
principal.

 

(c) Prepayment. The Company may prepay this Note, without premium or penalty, at
any time prior to the Maturity Date without the consent of the Holder.

 



 

 

 

2. Conversion and Repayment.

 

(a) Procedure for Conversion. In connection with any conversion of this Note
into capital stock, the Holder shall surrender this Note to the Company and
deliver to the Company a written Notice of Conversion. The Company shall not be
required to issue or deliver the capital stock into which this Note may convert
until the Holder has surrendered this Note to the Company and delivered to the
Company a written Notice of Conversion. Upon the conversion of this Note into
capital stock pursuant to the terms hereof, in lieu of any fractional shares to
which the Holder would otherwise be entitled, the Company shall round each such
fraction up to the nearest whole share

 

(b) Conversion Price. Subject to a written Notice of Conversion, and the
limitations specified in subsection (d) below, the Holder shall be entitled, at
its option, and sole discretion, to convert, at any time after 180 days
following the issue date of this note, and from time to time thereafter, until
payment in full of this Note, all or any part of the principal amount of the
Note, plus accrued interest, into shares (the "Conversion Shares") of the
Company's common stock, par value $0.0001 per share ("Common Stock"), at the
price per share (the "Conversion Price"). The Conversion Price shall be the
number that is equal to Two US Cents (US $0.02) per share.

 

(c) Limitation on Conversion.  

 

(i) Notwithstanding the above, in no event, shall a Holder of be allowed to
convert any portion of this Note into Common Stock which, upon giving effect to
such conversion, would cause the aggregate number of shares of Common Stock
beneficially owned by the Holder, and/or its affiliates, to exceed four and nine
tenths percent (4.9%) of the currently issued and outstanding shares of the
Corporation.

 

(ii) In reference to any Notice of Conversion under this Note, the Holder shall
affirm in its written Notice of Conversion, under penalty of perjury, the exact
number of shares held by the Holder on the date of the notice, and the Company
shall have the right to reduce any demand for conversion by a number such that
the total number of shares of Common Stock held by the Holder after conversion
will not exceed four and nine tenths percent (4.9%) of the currently issued and
outstanding shares of Common Stock of the Corporation.

 

(d) Change of Control. If the Company consummates a Change of Control (as
defined below) while this Note remains outstanding, the Company shall repay the
Holder in cash in an amount equal to the outstanding principal amount of this
Note plus any unpaid accrued interest on the original principal. For purposes of
this Note, a “Change of Control” means (i) a consolidation or merger of the
Company with or into any other corporation or other entity or person, or any
other corporate reorganization, other than any such consolidation, merger or
reorganization in which the shares of capital stock of the Company immediately
prior to such consolidation, merger or reorganization continue to represent a
majority of the voting power of the surviving entity immediately after such
consolidation, merger or reorganization; (ii) any transaction or series of
related transactions to which the Company is a party in which in excess of 50%
of the Company’s voting power is transferred; or (iii) the sale or transfer of
all or substantially all of the Company’s assets, or the exclusive license of
all or substantially all of the Company’s material intellectual property;
provided that a Change of Control shall not include any transaction or series of
transactions principally for bona fide equity financing purposes in which cash
is received by the Company or any successor, indebtedness of the Company is
cancelled or converted or a combination thereof. The Company shall give the
Holder notice of a Change of Control not less than 10 days prior to the
anticipated date of consummation of the Change of Control. Any repayment
pursuant to this paragraph in connection with a Change of Control shall be
subject to any required tax withholdings and may be made by the Company (or any
party to such Change of Control, or its agent) following the Change of Control
in connection with payment procedures established in connection with such Change
of Control. Notwithstanding the above, any transaction between the Company and
American Green, Inc. shall not be a Change of Control for the purposes of this
Note.

 



 2 

 

 



3. Protection Against Dilution And Other Adjustments.

 

(a) Capital Adjustments. If Company shall at any time prior to the expiration of
this Warrant subdivide the Common Stock, by split-up or stock split, or
otherwise, or combine its Common Stock, or issue additional shares of its Common
Stock as a dividend, the number of Conversion Shares issuable upon the exercise
of this Note shall forthwith be automatically increased proportionately in the
case of a subdivision, split or stock dividend, or proportionately decreased in
the case of a combination. Appropriate adjustments shall also be made to the
Conversion Price and other applicable amounts, but the aggregate purchase price
payable for the total number of Conversion Shares purchasable under this Note
(as adjusted) shall remain the same. Any adjustment under this Section 3(a)
shall become effective automatically at the close of business on the date the
subdivision or combination becomes effective, or as of the record date of such
dividend, or in the event that no record date is fixed, upon the making of such
dividend.

 

(b) Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the capital stock of
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 3(a) above), then Company shall make appropriate
provision so that Holder shall have the right at any time prior to the
expiration of this Note to purchase, at a total price equal to that payable upon
the exercise of this Note, the kind and amount of shares of stock and other
securities and property receivable in connection with such reclassification,
reorganization, or change by a holder of the same number of shares of Common
Stock as were purchasable by Holder immediately prior to such reclassification,
reorganization, or change. In any such case appropriate provisions shall be made
with respect to the rights and interest of Holder so that the provisions hereof
shall thereafter be applicable with respect to any shares of stock or other
securities and property deliverable upon exercise hereof, and appropriate
adjustments shall be made to the Conversion Price, provided the Aggregate
Conversion Price payable shall remain the same.

 

(c) Dilutive Issuances. If the Company at any time while this Note is
outstanding shall issue any convertible debt (“Convertible Debt”) entitling any
person to acquire shares of Common Stock, at an effective price per share less
than the then Conversion Price (such lower price, the “Base Share Price” and
such issuances collectively, a “Dilutive Issuance”) or if the holder of any
Common Stock or Common Stock equivalents (‘Common Stock Equivalents”) issued in
connection therewith shall at any time, whether by operation of purchase price
adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to warrants, options or rights per share which are issued
in connection with such issuance, be entitled to receive shares of Common Stock
at an effective price per share which is less than the Conversion Price (such
issuance shall be deemed to have occurred for less than the Conversion Price on
such date of the Dilutive Issuance), then the Conversion Price shall be reduced
to equal the Base Share Price and the number of Conversion Shares issuable
hereunder shall be increased such that the Aggregate Conversion Price Payable
hereunder, after taking into account the decrease in the Conversion Price, shall
be equal to the Aggregate Conversion Price prior to such adjustment. Such
adjustment shall be made whenever such Convertible Debt or Common Stock
Equivalents constituting a Dilutive Issuance are issued. If any of such
Convertible Debt or Common Stock Equivalents are cancelled or expire prior to
conversion or exercise, the Conversion Price shall be readjusted to the amount
calculated as if such Convertible Debt or Common Stock Equivalents had not been
issued. Notwithstanding the foregoing, no adjustments shall be made, paid or
issued under this Section 3(c) in respect of an Exempt Issuance. Exempt
Issuances shall not include (1) shares of Common Stock and options, warrants or
other rights to purchase Common Stock issued or issuable to employees, officers
or directors of, or consultants or advisors to, the Company or any subsidiary
pursuant to stock grants, restricted stock purchase agreements, option plans,
purchase plans, incentive programs or similar arrangements; (2) shares of Common
Stock issued upon the exercise or conversion of Common Stock Equivalents
outstanding at the issue date of this Note; (3) shares of Common Stock issued or
issuable pursuant to the acquisition of another corporation by the Company by
merger, purchase of substantially all of the assets or other reorganization or
to a joint venture agreement, provided, that such issuances are unanimously
approved by the Company’s Board of Directors; and (4) shares of Common Stock
issued or issuable in connection with sponsored research, collaboration,
technology license, development, OEM, marketing or other similar agreements or
strategic partnerships unanimously approved by the Company’s Board of Directors.

 



 3 

 

 

4. Representations and Warranties.

 

(a) Representations and Warranties of the Company. The Company hereby represents
and warrants to the Holder as of the date the first Note was issued as follows:

 

(i) Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company has the requisite corporate power to own and
operate its properties and assets and to carry on its business as now conducted
and as proposed to be conducted. The Company is duly qualified and is authorized
to do business and is in good standing as a foreign corporation in all
jurisdictions in which the nature of its activities and of its properties (both
owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business (a “Material Adverse Effect”).

 

(ii) Corporate Power. The Company has all requisite corporate power to issue
this Note and to carry out and perform its obligations under this Note. The
Company’s Board of Directors (the “Board”) has approved the issuance of this
Note based upon a reasonable belief that the issuance of this Note is
appropriate for the Company after reasonable inquiry concerning the Company’s
financing objectives and financial situation.

 

(iii) Authorization. All corporate action on the part of the Company, the Board
and the Company’s stockholders necessary for the issuance and delivery of this
Note has been taken. This Note constitutes a valid and binding obligation of the
Company enforceable in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency, the relief of debtors and, with
respect to rights to indemnity, subject to federal and state securities laws.
Any securities issued upon conversion of this Note (the “Conversion
Securities”), when issued in compliance with the provisions of this Note, will
be validly issued, fully paid, nonassessable, free of any liens or encumbrances
and issued in compliance with all applicable federal and securities laws.

 

(iv) Governmental Consents. All consents, approvals, orders or authorizations
of, or registrations, qualifications, designations, declarations or filings
with, any governmental authority required on the part of the Company in
connection with issuance of this Note has been obtained.

 

(v) Compliance with Laws. To its knowledge, the Company is not in violation of
any applicable statute, rule, regulation, order or restriction of any domestic
or foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties, which violation of
which would have a Material Adverse Effect.

 



 4 

 

 

(vi) Compliance with Other Instruments. The Company is not in violation or
default of any term of its certificate of incorporation or bylaws, or of any
provision of any mortgage, indenture or contract to which it is a party and by
which it is bound or of any judgment, decree, order or writ, other than such
violation(s) that would not have a Material Adverse Effect. The execution,
delivery and performance of this Note will not result in any such violation or
be in conflict with, or constitute, with or without the passage of time and
giving of notice, either a default under any such provision, instrument,
judgment, decree, order or writ or an event that results in the creation of any
lien, charge or encumbrance upon any assets of the Company or the suspension,
revocation, impairment, forfeiture, or nonrenewal of any material permit,
license, authorization or approval applicable to the Company, its business or
operations or any of its assets or properties. Without limiting the foregoing,
the Company has obtained all waivers reasonably necessary with respect to any
preemptive rights, rights of first refusal or similar rights, including any
notice or offering periods provided for as part of any such rights, in order for
the Company to consummate the transactions contemplated hereunder without any
third party obtaining any rights to cause the Company to offer or issue any
securities of the Company as a result of the consummation of the transactions
contemplated hereunder.

 

(vii) Offering. Assuming the accuracy of the representations and warranties of
the Holder contained in subsection (b) below, the offer, issue, and sale of this
Note and the Conversion Securities (collectively, the “Securities”) are and will
be exempt from the registration and prospectus delivery requirements of the Act,
and have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit or qualification requirements of
all applicable state securities laws.

 

(viii) Use of Proceeds. The Company shall use the proceeds of this Note solely
for the operations of its business, and not for any personal, family or
household purpose.

 

(b) Representations and Warranties of the Holder. The Holder hereby represents
and warrants to the Company as of the date hereof as follows:

 

(i) Purchase for Own Account. The Holder is acquiring the Securities solely for
the Holder’s own account and beneficial interest for investment and not for sale
or with a view to distribution of the Securities or any part thereof, has no
present intention of selling (in connection with a distribution or otherwise),
granting any participation in, or otherwise distributing the same, and does not
presently have reason to anticipate a change in such intention.

 

(ii) Information and Sophistication. Without lessening or obviating the
representations and warranties of the Company set forth in subsection (a) above,
the Holder hereby: (A) acknowledges that the Holder has received all the
information the Holder has requested from the Company and the Holder considers
necessary or appropriate for deciding whether to acquire the Securities, (B)
represents that the Holder has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the Securities and to obtain any additional information necessary to verify the
accuracy of the information given the Holder and (C) further represents that the
Holder has such knowledge and experience in financial and business matters that
the Holder is capable of evaluating the merits and risk of this investment.

 

(iii) Ability to Bear Economic Risk. The Holder acknowledges that investment in
the Securities involves a high degree of risk, and represents that the Holder is
able, without materially impairing the Holder’s financial condition, to hold the
Securities for an indefinite period of time and to suffer a complete loss of the
Holder’s investment.

 



 5 

 

 

(iv) Further Limitations on Disposition. Without in any way limiting the
representations set forth above, the Holder further agrees not to make any
disposition of all or any portion of the Securities unless and until:

 

(1) There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or

 

(2) The Holder shall have notified the Company of the proposed disposition and
furnished the Company with a detailed statement of the circumstances surrounding
the proposed disposition, and if reasonably requested by the Company, the Holder
shall have furnished the Company with an opinion of counsel, reasonably
satisfactory to the Company, that such disposition will not require registration
under the Act or any applicable state securities laws; provided that no such
opinion shall be required for dispositions in compliance with Rule 144 under the
Act, except in unusual circumstances.

 

(3) Notwithstanding the provisions of paragraphs (1) and (2) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by the Holder to a partner (or retired partner) or member (or retired member) of
the Holder in accordance with partnership or limited liability company
interests, or transfers by gift, will or intestate succession to any spouse or
lineal descendants or ancestors, if all transferees agree in writing to be
subject to the terms hereof to the same extent as if they were the Holders
hereunder.

 

(v) Accredited Investor Status. The Holder is an “accredited investor” as such
term is defined in Rule 501 under the Act.

 

(vi) defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended (the “Code”)), the Holder hereby represents that he, she or it has
satisfied itself as to the full observance of the laws of the Holder’s
jurisdiction in connection with any invitation to subscribe for the Securities
or any use of this Note, including (A) the legal requirements within the
Holder’s jurisdiction for the purchase of the Securities, (B) any foreign
exchange restrictions applicable to such purchase, (C) any governmental or other
consents that may need to be obtained, and (D) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Securities. The Holder’s subscription, payment for and
continued beneficial ownership of the Securities will not violate any applicable
securities or other laws of the Holder’s jurisdiction.

 

(vii) Forward-Looking Statements. With respect to any forecasts, projections of
results and other forward-looking statements and information provided to the
Holder, the Holder acknowledges that such statements were prepared based upon
assumptions deemed reasonable by the Company at the time of preparation. There
is no assurance that such statements will prove accurate, and the Company has no
obligation to update such statements.

 

5. Events of Default.

 

(a) If there shall be any Event of Default (as defined below) hereunder, at the
option and upon the declaration of the Holder and upon written notice to the
Company (which election and notice shall not be required in the case of an Event
of Default under subsection (ii) or (iii) below), this Note shall accelerate and
all principal and unpaid accrued interest shall become due and payable. The
occurrence of any one or more of the following shall constitute an “Event of
Default”:

 

(i) The Company fails to pay timely any of the principal amount due under this
Note on the date the same becomes due and payable or any unpaid accrued interest
or other amounts due under this Note on the date the same becomes due and
payable;

 



 6 

 

 

(ii) The Company files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any assignment for
the benefit of creditors or takes any corporate action in furtherance of any of
the foregoing; or

 

(iii) An involuntary petition is filed against the Company (unless such petition
is dismissed or discharged within 60 days under any bankruptcy statute now or
hereafter in effect, or a custodian, receiver, trustee or assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of the Company).

 

(b) In the event of any Event of Default hereunder, the Company shall pay all
reasonable attorneys’ fees and court costs incurred by the Holder in enforcing
and collecting this Note.

 

6. Miscellaneous Provisions.

 

(a) Waivers. The Company hereby waives demand, notice, presentment, protest and
notice of dishonor.

 

(b)  Further Assurances. The Holder agrees and covenants that at any time and
from time to time the Holder will promptly execute and deliver to the Company
such further instruments and documents and take such further action as the
Company may reasonably require in order to carry out the full intent and purpose
of this Note and to comply with state or federal securities laws or other
regulatory approvals.

 

(c) Transfers of Notes. This Note may be transferred only upon its surrender to
the Company for registration of transfer, duly endorsed, or accompanied by a
duly executed written instrument of transfer in a form satisfactory to the
Company. Thereupon, this Note shall be reissued to, and registered in the name
of, the transferee, or a new Note for like principal amount and interest shall
be issued to, and registered in the name of, the transferee. Interest and
principal shall be paid solely to the registered holder of this Note. Such
payment shall constitute full discharge of the Company’s obligation to pay such
interest and principal.

 

(d) Amendment and Waiver. Any term of this Note may be amended or waived with
the written consent of the Company and the Holder.

 

(e) Governing Law. This Note shall be governed by and construed under the laws
of the State of Delaware, as applied to agreements among Delaware residents,
made and to be performed entirely within the State of Delaware, without giving
effect to conflicts of laws principles.

 

(f) Binding Agreement. The terms and conditions of this Note shall inure to the
benefit of and be binding upon the respective successors and assigns of the
parties. Nothing in this Note, expressed or implied, is intended to confer upon
any third party any rights, remedies, obligations or liabilities under or by
reason of this Note, except as expressly provided in this Note.

 

(g) Counterparts; Manner of Delivery. This Note may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. Federal ESIGN Act of 2000, Uniform Electronic
Transactions Act or other applicable law) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 



 7 

 

 

(h) Titles and Subtitles. The titles and subtitles used in this Note are used
for convenience only and are not to be considered in construing or interpreting
this Note.

 

(i) Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (iii) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (iv) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications to a party shall be sent to
the party’s address set forth on the signature page hereto or at such other
address(es) as such party may designate by 10 days’ advance written notice to
the other party hereto.

 

(j) Expenses. The Company and the Holder shall each bear its respective expenses
and legal fees incurred with respect to the negotiation, execution and delivery
of this Note and the transactions contemplated herein.

 

(k)  Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to the Holder, upon any breach or default of the
Company under this Note shall impair any such right, power or remedy, nor shall
it be construed to be a waiver of any such breach or default, or any
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. It is
further agreed that any waiver, permit, consent or approval of any kind or
character by the Holder of any breach or default under this Note, or any waiver
by the Holder of any provisions or conditions of this Note, must be in writing
and shall be effective only to the extent specifically set forth in writing and
that all remedies, either under this Note, or by law or otherwise afforded to
the Holder, shall be cumulative and not alternative. This Note shall be void and
of no force or effect in the event that the Holder fails to remit the full
principal amount to the Company within five calendar days of the date of this
Note.

 

(l) Entire Agreement. This Note constitutes the full and entire understanding
and agreement between the parties with regard to the subjects hereof, and no
party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein.

 

(m) Exculpation among Holders. The Holder acknowledges that the Holder is not
relying on any person, firm or corporation, other than the Company and its
officers and Board members, in making its investment or decision to invest in
the Company.

 

(n) Senior Indebtedness. The indebtedness evidenced by this Note is subordinated
in right of payment to the prior payment in full of any Senior Indebtedness in
existence on the date of this Note or hereafter incurred. “Senior Indebtedness”
shall mean, unless expressly subordinated to or made on a parity with the
amounts due under this Note, all amounts due in connection with (i) indebtedness
of the Company to banks or other lending institutions regularly engaged in the
business of lending money (excluding venture capital, investment banking or
similar institutions and their affiliates, which sometimes engage in lending
activities but which are primarily engaged in investments in equity securities),
and (ii) any such indebtedness or any debentures, notes or other evidence of
indebtedness issued in exchange for such Senior Indebtedness, or any
indebtedness arising from the satisfaction of such Senior Indebtedness by a
guarantor.

 

(o) Broker’s Fees. Each party hereto represents and warrants that no agent,
broker, investment banker, person or firm acting on behalf of or under the
authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein. Each party hereto further agrees to
indemnify each other party for any claims, losses or expenses incurred by such
other party as a result of the representation in this subsection being untrue.

 

[Signature pages follow]

 



 8 

 

 

The parties have executed this Convertible Promissory Note as of the date first
noted above.

 



  COMPANY:      

 

DELTA INTERNATIONAL OIL & GAS, INC.         By:     Name: Santiago Peralta  
Title: Chief Executive Officer         E-mail:           Address: 16427 North
Scottsdale Road Suite 410     Scottsdale, Arizona 85254       Name of Holder:  
HOLDER (if an entity):         By:         Name:     Title:           E-mail:  
        Address:           HOLDER (if an individual):       Name of Holder:  
             Signature:               E-mail:           Address:              

 

 

9

 

